Two original complaints in discipline filed by Arno Windscheffel, disciplinary administrator, against A1 Hybsha, of Wichita, have been consolidated in this Court. Respondent was previously indefinitely suspended from the practice of law following disciplinary proceedings wherein he was found to have violated the Code of Professional Responsibility on numerous occasions. In re Hybsha, 237 Kan. 151, 697 P.2d 1309 (1985).
W-3163
Complaint number W-3163 alleged respondent had neglected legal matters entrusted to him in ten different matters in the United States Bankruptcy Court for the District of Kansas. Respondent repeatedly failed to appear for scheduled hearings before the court after accepting fees to do so, failed to comply with court orders, failed to communicate with clients, and was generally unavailable to both the court and his clients. Following a hearing before a panel of the Board for Discipline of Attorneys, in which respondent did appear and participate, the Board found the allegations of the complaint to generally be true and that respondent repeatedly neglected legal matters entrusted to him by his clients. DR 6-101(A)(3), 235 Kan. cxlvii.
W-3257
James Roupp hired respondent to represent him in a lawsuit in the District Court of Harvey County. Respondent filed an answer and counterclaim on behalf of Mr. Roupp. Respondent failed to attend several pretrial discovery conferences although ordered to do so and failed to appear for trial of the matter. Mr. Roupp was required to hire other counsel to complete the case. During proceedings prior to trial, sanctions were lodged against Mr. Roupp for his counsel’s failure to comply with discovery re*687quests. This complaint was combined with W-3163 for hearing before the Board for Discipline of Attorneys and the Board again found respondent had neglected a legal matter entrusted to him and recommended, in both matters, that respondent be indefinitely suspended from the practice of law in the State of Kansas.
The conduct of respondent in accepting fees from his clients and then totally neglecting their affairs is a continuation of similar conduct which led to respondent’s suspension, in 1985. Considering the seriousness of the present complaints and the history of this respondent’s conduct in the practice of law, it is the unanimous opinion of this Court that respondent should be disbarred from the practice of law in the State of Kansas.
It is Therefore Ordered that Al Hybsha, also known as Adolph Allison Hybsha, be and he is hereby disbarred from the practice of law in the State of Kansas and the Clerk of the Appellate Courts is directed to strike his name from the rolls of attorneys in Kansas.
It is Further Ordered that this order shall be published in the official Kansas Reports and that the costs herein be assessed to the respondent.
Dated this 18th day of July, 1986.